Exhibit 10.15

LEASE SCHEDULE NO. 002R

“This Lease Schedule No. 002R replaces Lease Schedule No. 002.”

This Lease Schedule is issued pursuant to the Lease Agreement Number TR051905
dated May 19, 2005. The terms of the Lease Agreement and serial numbers
contained on Certificates of Acceptance TR051905-002-001 thru TR051905-002-009
are a part hereof and are incorporated by reference herein.

 

LESSOR    LESSEE

Farnam Street Financial, Inc.

   Transcend Services, Inc.

240 Pondview Plaza

   945 East Paces Ferry Road

5850 Opus Parkway

   Suite 1475

Minnetonka, MN 55343

   Atlanta, GA 30326 SUPPLIER OF EQUIPMENT    LOCATION OF EQUIPMENT

eWorkz, Inc.

   Various

Term of Lease from Commencement Date: 36 Months

Monthly Lease Charge: $15,627.23

Anticipated Delivery and Installation: July 2005 – September 2005

Security Deposit: $16,677.00. At the end of the applicable lease term, provided
that there is no event of default, this security deposit will be returned to
Lessee.

EQUIPMENT

 

MANUFACTURER

  

QTY

  

MACHINE/MODEL

  

EQUIPMENT DESCRIPTION (including features)

         See Attachment A

The Monthly Lease Charge will be prorated and charged as interim rent between
the date an item of equipment is accepted and the Commencement Date.

 

Every Term is Agreed to and Accepted:     Every Term is Agreed to and Accepted:
FARNAM STREET FINANCIAL, INC.     TRANSCEND SERVICES, INC.

“LESSOR”

   

“LESSEE”

By:  

/s/ Steven C. Morgan

    By:  

/s/ Mark D. Meersman

Print Name:  

Steven C. Morgan

    Print Name:  

Mark D. Meersman

Title:  

President

    Title:  

CFO

Date:  

Oct. 4, 2005

    Date:  

9/30/05



--------------------------------------------------------------------------------

Lease Agreement Number: TR051905

Lease Schedule Number: 002R

ATTACHMENT A

 

MANUFACTURER

  

QTY

  

MACHINE/MODEL

  

EQUIPMENT DESCRIPTION (incl. features)

DEPARTMENT OF REVENU

   21       Sales Tax

DEPARTMENT OF REVENU

   1       IL Sales Tax

DEPARTMENT OF REVENU

   1       Sales Tax

DEPARTMENT OF REVENU

   3       Sales Tax

EWORKZ, INC.

   4       Freight

EWORKZ, INC.

   4    TECH HRLY    Load Ghost Image

EWORKZ, INC.

   110    IN-155    IN-155 Foot Pedal

EWORKZ, INC.

   140    10363129    SAV Corp ED10

EWORKZ, INC.

   2       Sales Tax

EWORKZ, INC.

   280       Sales Tax

EWORKZ, INC.

   426       Load Ghost Image

EWORKZ, INC.

   395       Freight

EWORKZ, INC.

   58    10363128    SAV Corp ED10 SVR LIC

HEWLETT PACKARD

   4    DW984A#ABA    Hewlett Packard Pentium 4 2.8GHz 256MB/40GB
HDD/CD/LAN/WINXP Pro

HEWLETT PACKARD

   430    781761581    STED Plus Stan 2005 SU

HEWLETT PACKARD

   24    970082-0403    Labtec Spin 75 2PC SPKR System Blk

HEWLETT PACKARD

   345    CN5614RV    56K V.92 Internal Modem

HEWLETT PACKARD

   8    STC-D320/512    HP Pavilion 512MB PC2700 DDR Memory

HEWLETT PACKARD

   430    DS710B    1.44MB Internal Floppy Drive

HEWLETT PACKARD

   552    STH-D530/256    Hewlett Packard EVO D530 256MB PC3200 DDR Mem Mod

HEWLETT PACKARD

   112    DW984A#ABA   

Hewlett Packard P4 2.8GHz 256MB/40GB

HDD/CD/LAN/WINXP PRO

HEWLETT PACKARD

   104    STC-D320/512    HP Pavilion 512MB PC2700 DDR Memory

HEWLETT PACKARD

   4    STC-D320/512    Hewlett Packard Pavilion 512MB PC2700 DDR Memory

HEWLETT PACKARD

   314    PX836AA#ABA    Hewlett Packard DX 2000 MT Pentium 4 2.8 A

HEWLETT PACKARD

   418    IC-510012    SIIG Sound Wave Pro PCI

HEWLETT PACKARD

   8    IC-137012    SIIG Sound Wave 3D Pro PCI

HEWLETT PACKARD

   4    IC-1370I2    SIGG Soundwave 3D Pro PCI

IL TAX

   1       IL Sales Tax

LABTEC

   380    970082-0403    Labtec Spin 75 2PC SPKR System Blk

LABTEC

   9    970087-0403    Labtec Spin 75 PC MultiMedia Speakers

MICROSOFT

   430    070-02632    Microsoft Works 8.0 Win32 English OLP NL

OLYMPUS

   428    146023    Olympus E99 Headset Digital Voice Recorder

SIMPLE TECH

   76    SVM-DDR3200/256    Simple Tech 256MB Module

SYMANTEC

   232    10233978    Norton Virus LIC

VIEWSONIC

   346    Q71B-9    Viewsonic 17” Black CRT Monitor

 

Page 1 of 2



--------------------------------------------------------------------------------

Lease Agreement Number: TR051905

Lease Schedule Number: 002R

ATTACHMENT A

 

MANUFACTURER

  

QTY

  

MACHINE/MODEL

  

EQUIPMENT DESCRIPTION (incl. features)

        

 

Agreed to and Accepted:     Agreed to and Accepted: FARNAM STREET FINANCIAL,
INC.     TRANSCEND SERVICES, INC.

“LESSOR”

   

“LESSEE”

By:  

/s/ Steven C. Morgan

    By:  

/s/ Mark D. Meersman

Print Name:  

Steven C. Morgan

    Print Name:  

Mark Meersman

Title:  

President

    Title:  

CFO

Date:  

Oct. 4, 2005

    Date:  

9/30/05

 

Page 2 of 2